t c memo united_states tax_court joseph l barnhill jr and cynthia a barnhill petitioners v commissioner of internal revenue respondent docket no filed date declan j o’donnell for petitioners jason m silver for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in and additions to petitioners’ federal_income_tax as follows additions to tax sec sec sec year deficiency a a dollar_figure dollar_figure -- big_number big_number dollar_figure big_number big_number big_number -- percent of the interest due on the deficiency the sole issue remaining for decision is whether petitioner cynthia a barnhill mrs barnhill is entitled to relief as an innocent spouse under sec_6013 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioners were residents of burbank california at the time that they filed their petition they were married on date and continuously lived together thereafter mrs barnhill attended pacific lutheran university in parkland washington completing years of education in general business and liberal arts classes during the years in issue however mrs barnhill was not employed outside of the home joseph l barnhill jr mr barnhill was a business consultant during the years in issue on their joint federal_income_tax returns for the years in issue among other things petitioners reported the following business partnership adjusted year income losses gross_income dollar_figure dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the differences between the total of business income and partnership losses reflected in the adjusted_gross_income figures set forth above are attributable to a large net_operating_loss_carryover in and miscellaneous small items for the earlier years the partnership losses claimed on petitioners’ returns for the years in issue were attributable to mr barnhill’s investment in an entity known as winchester oil_and_gas associates mr barnhill did not consult with mrs barnhill before he made that investment and she had no actual knowledge concerning the investment winchester oil_and_gas associates was part of a tax_shelter project commonly referred to as electra hemisphere in a stipulation of settled issues filed date petitioners conceded that they were not entitled to the net operating losses claimed on their returns for the years in issue relating to winchester oil_and_gas associates when the joint returns for the years in issue were presented by mr barnhill to mrs barnhill for signature she did not read them or attempt to read them mr barnhill told her that she was required_by_law to sign the returns and he assured her that there was nothing wrong with the returns mrs barnhill trusted mr barnhill to make wise decisions concerning financial and tax matters during the years in issue petitioners maintained joint accounts at valley national bank united california bank and wells fargo bank in about petitioners purchased a residence in burbank california between and petitioners improved their residence with a 450-square-foot addition a swimming pool and a spa at a cost of approximately dollar_figure on date mr barnhill executed a grant deed in which petitioners’ residence was transferred to mrs barnhill also on date mrs barnhill executed an acknowledgment of sole and separate_property in which she agreed that she had no claim to a computer business operated by mr barnhill and she waived any right of spousal support from mr barnhill from through the time of trial mrs barnhill was employed for wages she seeks innocent spouse treatment in order to avoid garnishments opinion spouses filing a joint tax_return are jointly and severally liable for the tax arising therefrom sec_6013 if however a taxpayer spouse satisfies the requirements of sec_6013 he or she is relieved from such joint_and_several_liability sec_6013 provides e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement in addition the understatement must exceed a specified percentage of mrs barnhill’s adjusted_gross_income for the preadjustment year sec_6013 she bears the burden of establishing that each of the requirements of sec_6013 has been satisfied rule a 992_f2d_1132 11th cir affg 94_tc_126 57_tc_373 the parties agree that joint returns were filed by petitioners for each of the years in issue and that the returns contained a substantial_understatement of tax attributable to grossly_erroneous_items of mr barnhill respondent contends however that mrs barnhill has not satisfied the requirements of sec_6013 or d the undisputed testimony of petitioners is that mr barnhill made all financial decisions during the marriage and that mrs barnhill did not have actual knowledge concerning winchester oil_and_gas associates or the contents of petitioners’ tax returns mrs barnhill testified that she was uneasy about signing legal documents but that she trusted mr barnhill with respect to the tax returns and believed his representation that she was required_by_law to sign them she testified also that she never read nor made an attempt to read the tax returns and that therefore she was unaware of the contents a spouse seeking relief under sec_6013 has reason to know of substantial understatements on joint returns if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the substantial_understatement or that further investigation was warranted 887_f2d_959 9th cir revg an oral opinion of this court the test is a subjective one looking to such factors as the alleged innocent spouse’s level of education involvement in the family’s financial affairs the presence of lavish or unusual expenses or any large unexplained increases in the family’s standard of living and the culpable spouse’s evasiveness and deceit concerning the couple’s finances price v commissioner supra 872_f2d_1499 11th cir affg tcmemo_1988_63 a spouse cannot obtain the benefits of innocent spouse protection by simply turning a blind eye to--by preferring not to know of--facts fully disclosed on a return of such a large nature as would reasonably put such spouse on notice that further inquiry needs to be made ’ price v commissioner supra pincite- quoting levin v commissioner t c memo if a duty_of inquiry arises and is not satisfied by the spouse then constructive knowledge of the understatement may be imputed to that spouse price v commissioner supra as set out above in this case the tax returns signed by mrs barnhill during some of the years in which substantial improvements were being made to petitioners’ personal_residence claimed substantial losses and reported large negative amounts of adjusted_gross_income a reasonably prudent taxpayer in mrs barnhill’s situation would thus have been put on notice of and would have had a duty to inquire about the claimed tax losses because she failed even to look at the returns that she signed mrs barnhill failed to satisfy her duty_of inquiry cf 3_f3d_1342 9th cir revg tcmemo_1991_361 in which the court_of_appeals for the ninth circuit concluded that even if the wife had reviewed the return in question the difference between the reported expenditures and income was not so extraordinary as to lead a reasonably prudent person in her position to be alerted to problems as we have said before innocent spouse relief is designed to protect the innocent not the intentionally ignorant cohen v commissioner tcmemo_1987_537 dickey v commissioner tcmemo_1985_478 we are not persuaded that mrs barnhill did not have reason to know that there were substantial understatements of tax on the returns in issue moreover there is no evidence that it would be inequitable to hold mrs barnhill liable for the deficiencies in issue here this is not a case where the spouse seeking relief has been left alone to satisfy the deficiencies cf pietromonaco v commissioner supra price v commissioner supra petitioners are still married and continue to share the benefits and burdens of that relationship just as they shared the benefits of the tax savings claimed on the joint returns for the years in issue they have pointed to no circumstances that make it unfair to hold her to the liability determined with respect to those joint returns a party to a joint_return is not relieved of liability merely because the transactions reported on the return are all attributable to the other spouse we agree with respondent that mrs barnhill has failed to satisfy the requirements of either sec_6013 or d to reflect the stipulation of settled issues and our determination herein decision will be entered under rule
